Citation Nr: 0727461	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatrist 
disability, to exclude cocaine dependence.

2.  Entitlement to service connection for cocaine dependence 
on a direct basis.

3.  Entitlement to service connection for cocaine dependence 
on a secondary basis.

4.  Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in April 
2005, November 2005, July 2006, and August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The issue of entitlement to cocaine dependence on a secondary 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a psychiatric disability except 
for cocaine dependence in remission.
  
2.  The veteran's service-connected tinea versicolor is 
manifested by breakouts on his scalp, chest, shoulders, 
abdomen, arms, back, buttocks, groins, thighs, and legs 
affecting approximately 20 percent of the total body area and 
treated by selenium sulfide shampoo and triamcinolone 
acetonide topical ointment but does not affect more than 40 
percent of the entire body or 40 percent of exposed areas, 
and has not required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past twelve month period.




CONCLUSIONS OF LAW

1.  The claim for service connection for cocaine dependence 
on a direct basis lacks legal merit. 38 U.S.C.A. §§ 101(16), 
105(a), and 1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.1(m), 3.301(a), (d) (2006).

2.  The veteran does not have a psychiatric disorder that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002 and Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2006); 38 C.F.R. 4.118, Diagnostic Codes 7820-
7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the issue of entitlement to service 
connection for cocaine dependence on a direct basis, the 
Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  The United 
States Court of Appeals for Veterans Claims has held that, in 
a case where the law is dispositive of the claim, the claim 
should be denied for lack of legal merit under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has 
also held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).

With respect to the issue of entitlement to an evaluation in 
excess of 30 percent for tinea versicolor, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in May 2005 and March 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2005 letter told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The March 2006 
letter advised the veteran how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in July 2006.  

The veteran's service personnel and medical records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded VA examinations 
in February 2005 and June 2006.  38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The June 2006 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  
  
The veteran's service medical records indicate that he was 
interviewed in April 1978 for evaluation of drug abuse.  It 
was determined that there was no evidence of physical 
addiction or hard drug abuse at that time and that drug 
detoxification not required.  It was also indicated that the 
veteran had been charged with possession of hashish.  A July 
1989 health record indicates a history of continuous drug use 
and notes that the veteran was previously evaluated in April 
1980 for drugs and that he was currently on restriction for 
drugs.  Physical examination report dated October 1980 
indicated that the veteran's drug history consisted of acid, 
marijuana, and hash.  

The Board notes that a claim for service connection for 
substance abuse cannot succeed because Congress has 
specifically provided that no compensation shall be paid if 
the disability is the result of abuse of alcohol or drugs. 38 
U.S.C.A. § 1110 (West 2002).  An injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m).  Thus, service connection for the 
veteran's drug dependence on a direct basis is barred as a 
matter of law.  

In a case where the law is dispositive of a claim on appeal, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  There is a lack of entitlement under the law to 
direct service connection for a drug-related disorder, and 
the Board does not have the authority to grant the veteran's 
claim.

With regard to whether the veteran is entitled to service 
connection for a psychiatric disability, to exclude cocaine 
dependence, the first question that must be addressed, 
therefore, is whether incurrence of a psychiatric disorder is 
factually shown during service.  The Board concludes it was 
not.  The veteran's service medical records indicate that the 
veteran presented in August 1979 with request to see 
psychiatrist for personal reasons.  The consultation sheet 
notes that the veteran did not desire to relate his problems 
to anyone but a psychiatrist and indicated that he had a 
history of multiple nonjudicial punishments in the past and 
was current on restriction.  The following day, the results 
of the psychiatric consultation was reported.  The 
psychiatrist documented that no overt symptoms of psychosis 
or disabling neurosis was noted, and a diagnosis of 
adjustment reaction with anti-social personality traits was 
rendered.    

While the veteran was diagnosed with a personality disorder 
in service, a personality disorder is not recognized as a 
disability for which VA compensation may be granted. 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).  As personality 
disorders are specifically excluded as a disease or injury 
for which service connection may be granted, the veteran's 
claim for service connection for a psychiatric disorder is 
not warranted on the basis of that diagnosis.  

The Board also cannot conclude a "chronic" psychiatric 
condition was incurred during service.  Treatment on one 
occasion for adjustment reaction cannot be considered a 
chronic disorder.  The essential feature of an adjustment 
disorder is a psychological response to an identifiable 
stressor or stressors that results in the development of 
clinically significant emotional or behavioral symptoms.  The 
symptoms must develop within 3 months after the onset of the 
stressor.  The clinical significance of the reaction is 
indicated either by marked distress that is in excess of what 
would be expected given the nature of the stressor or by 
significant impairment in social or occupational functioning.  
By definition, an adjustment disorder must resolve within 6 
months of the termination of the stressor (or its 
consequences).  However, the symptoms may persist for a 
prolonged period (i.e., longer than 6 months) if they occur 
in response to a chronic stressor (e.g., a chronic, disabling 
general medical condition) or to a stressor that has enduring 
consequences (e.g., the financial and emotional difficulties 
resulting from a divorce)."  Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition, (DSM-IV).  In this 
case, the veteran was referred to psychiatry because of 
multiple non-judicial punishments and not knowing how to 
resolve his problems.  The psychiatrist noted that the 
veteran had been having trouble with the authorities and that 
he had lived under restriction for almost an entire year and 
been fined several thousand dollars.  Thus, as his stressors 
were his nonjudicial punishments, his adjustment disorder 
would have resolved as soon as he was no longer being 
punished and certainly by the time he discharged from 
service.  Consistent with the expected duration of symptoms 
noted above, on the clinical examination for separation from 
service, the veteran's psychiatric health was evaluated as 
normal.

Most importantly, the medical evidence of record does not 
show a current psychiatric disability except the cocaine 
dependence.  An October 2005 VA examination report indicates 
that the veteran was diagnosed with cocaine dependence, in 
early full remission.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1131 
(West 2002).  There is no competent medical evidence of a 
currently diagnosed psychiatric disorder except for substance 
dependence.  In the absence of proof of a present psychiatric 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).    

As the competent and probative medical evidence of record 
preponderates against a finding that the veteran suffers from 
a psychiatric disorder as a result of service, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).
	
III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for tinea versicolor.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected tinea versicolor has been 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7820-
7806.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned. The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2006).  Here, Diagnostic Code 7820 
refers to infections of the skin while the more specific 
Diagnostic Code 7806 refers to rating impairment of 
dermatitis or eczema.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 30 percent 
rating is warranted where 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period. The highest rating of 60 percent is warranted when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.

Service connection for tinea versicolor was initially 
established by rating decision in April 2005, and a 10 
percent disability rating was assigned effective November 26, 
2004.  The evaluation was increased to 30 percent effective 
November 26, 2004 by rating decision in July 2006.

VA treatment records indicate that the veteran presented in 
September 2003 as a new patient to primary care with 
complaints of skin rash on upper extremities and open soars.  
An October 2003 dermatology outpatient consult note indicated 
that physical examination revealed hypopigmented thin plaques 
with while scale with confluence on bilateral arms (AC fossa) 
and less evidence on chest but faintly apparent.  KOH was 
positive for hyphae and spores.  Assessment was tinea 
versicolor; and treatment planned was Ketoconazole 400 mg 
once, two doses one week apart and Selenium sulfide lotion to 
body BID for 1 to 2 weeks.  

In September 2004, the veteran complained of rash on his 
extremities during the fall months.  

A February 2005 dermatology outpatient consult note indicated 
that physical examination revealed scaly polycyclic 
hyperpigmented patches on chest and shoulders, scattered 2-3 
mm excoriated papules on chest, arms and back, and several 
hyperpigmented scars from excoriations.  Assessment was tinea 
versicolor (KOH positive); and treatment planned was exactly 
the same as in October 2003.

A February 2005 VA examination report indicates that the 
veteran demonstrated scaly, polycyclic, hyperpigmented 
patches on chest and shoulders along with scattered 2 to 3 mm 
excoriated papules on chest, arms and back.  Several 
hyperpigmented scars and excoriations were noted.  The 
veteran also had hyperpigmented scars on his anterior shins 
bilaterally and bilateral buttock cheeks.  Examination of the 
face revealed a 2-3 mm facial lesion but no evidence of 
scars.  The total body surface area involved was noted to be 
less than 5 percent and exposed area affected was noted to be 
zero percent.  The diagnosis was tinea versicolor, under 
moderate control with systemic therapy.  

In November 2005, the veteran presented for follow up.  It 
was noted that he was last seen in February 2005, diagnosed 
with tinea versicolor with positive KOH, and treated with 
Ketoconazole and selenium sulfide shampoo.  The rash had not 
resolved and was very itchy.  On physical examination, 
multiple hyperpigmented excoriated papules and PIH macules 
were noted on chest, back, shoulders, abdomen, and upper 
thigh.  Some erosions on legs, a few newer lesions appearing 
as erytheamatous papules on abdomen, and xerotic skin were 
also noted.  The assessment was possible popular eczema with 
history of eczema as a child, possible prurigo nodularis 
also.  The prescription for selenium sulfide shampoo was 
refilled in case the tinea returned.

In January 2006, the veteran presented with improved lesions, 
drier, less scaly, less pruritic which was noted to be the 
natural course of his problem with the lesions worsening in 
humid weather and improving in drier weather.  It was noted 
that the veteran had been using the Selenium sulfide shampoo 
and calamine lotion.  Physical examination revealed multiple 
hyperpigmented lesions all over body including scalp, chest, 
back, buttocks, groins, and legs that were very pruritic and 
nontender.  Some were scaling.  An addendum notes that the 
veteran was examined with Dr. K and that tinea versicolor 
appeared inactive at that time with only some residual post-
inflammatory hyperpigmentation.  


The veteran testified at an RO hearing in June 2006.  The 
veteran testified that at its worst, when his tinea 
versicolor erupts, it affects his whole body from the tops of 
his feet to his scalp.  The veteran testified that his 
condition starts out like a mosquito bump that constantly 
itches, and when he scratches it or rubs it, it busts open, 
pus comes out, and the skin falls off.  The veteran reported 
that that seeks treatment every three to four months and that 
he has been prescribed a body shampoo that he uses daily, a 
cream that he uses during breakouts, and pills.    

A June 30, 2006 VA examination report indicates the veteran 
reported that his skin condition comes and goes 
intermittently, some years he will have it and other years he 
will not.  The veteran reported that it usually comes in 
January through March and then it goes away and dries up and 
recurs back in December through January.  The examiner noted 
that treatment was selenium sulfide shampoo applied topically 
to his body once every day for the preceding twelve months.  
The veteran was noted to use no coricosteroids, 
immunosuppressive drug, BUVA, UVB, or light therapy.  The 
examiner noted no facial involvement and stated that the 
veteran had no side effective from the treatment.  The 
veteran used no other treatment for his body rash and stated 
that the rash was itchy, but as he was faithful in applying 
the selenium sulfide shampoo daily, it was not itchy.  

Physical examination revealed multiple scattered 2 to 3 mm 
excoriated papules on chest, arms and back, several 
hyperpigmented scars from excoriations of the pigmentation.  
The examiner noted that the excoriations have caused several 
papules to scar over and cause some mild keloid formation in 
multiple regions.  The veteran reported that he did not treat 
the scars, they disappear after he scratches.  There was no 
indication of pain on palpation of the scarring tissue.  The 
scars were not deep.  There was no scarring on the face, 
neck, hands, or any exposed area.  The scars blend in with 
the rash, again measured 2 to 3 mm in multiple areas of the 
torso, back, and shoulders.  There was zero percent of 
exposed area and approximately 20 percent of the total body 
area involved.  The diagnosis was tinea versicolor with some 
excoriation scarring formation.

It is clear from the evidence that the veteran's skin 
disability is recurrent, with periods of exacerbation and 
remission.  Thus, the Board has given consideration to 
evidence which reflects symptomatology during periods of 
flare-ups.  However, the preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent.  
There is no persuasive evidence of record that the veteran's 
tinea versicolor affects 40 percent or more of the body or 
exposed areas or that the veteran requires constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

Finally, the Board notes that the veteran is not entitled to 
an additional evaluation for his scars because, on 
examination, they have not been shown to cause limited 
motion, to cover an area of at least 144 square inches, to be 
unstable, or to be painful on examination.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2006).

Consequently, the Board finds that the 30 percent evaluation 
assigned by the RO adequately reflects the clinically 
established impairment experienced by the veteran.  
The Board notes that there is no evidence of record that the 
veteran's tinea versicolor causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
tinea versicolor.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.




ORDER

Entitlement to service connection for a psychiatric 
disability, to exclude cocaine dependence, is denied.

Entitlement to service connection for cocaine dependence on a 
direct basis is denied.

Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor is denied.


REMAND

The Board notes that the ban on compensation for disability 
resulting from abuse of alcohol or drugs in 38 U.S.C.A. §§ 
1110, 1131, does not preclude compensation for a drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 
268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  Compensation 
may be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA with 
respect to the issue of secondary service connection.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

Accordingly, the case is REMANDED for the following action:

1. Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate a 
claim for service connection for cocaine 
dependence secondary to service-connected 
tinea versicolor; (2) that VA will seek 
to obtain; and (3) that the claimant is 
expected to provide.  The veteran should 
also be advised to provide any evidence 
in his possession that pertains to the 
claim.  In addition, the veteran should 
be informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.   38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


